Citation Nr: 1011847	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to May 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's claim for 
service connection for post traumatic stress disorder (PTSD).  

The Board remanded the claim in January 2007 so that 
additional development of the evidence could be undertaken.  

The Board also observes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) considered a case in which the Board 
had denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

In this case, the Board observes that an issue concerning 
entitlement to service connection for a mental disorder, "to 
include depression, affective disorder and psychosis," was 
denied by the RO in June 2001.  The Veteran was informed of 
this decision in July 2001, but did not appeal the matter.  
That decision is final.  38 U.S.C.A. § 7105.  The claim may 
not be reopened unless new and material evidence is received.  
38 U.S.C.A. § 5108.


Review of the Veteran's claims folder reveals a January 2009 
letter from a VA clinical psychologist which, in addition to 
indicating that the Veteran currently has PTSD, also notes 
that he also currently suffers from "Psychosis, Not 
Otherwise Specified (NOS)."  The psychologist added that 
this psychosis could at least as likely as not have been 
caused by the Veteran's claimed in-service stressors.  The 
letter also included a diagnosis of depression.

Based on these facts, to include the findings of the Court in 
Clemons, and cognizant of the prior finally denied claim for 
service connection for psychosis and depression in June 2001, 
the Board is of the opinion that this claim should be 
referred to the RO so that the Veteran can be provided 
pertinent laws and regulations concerning the reopening of a 
previously denied claim.  Here, the Board finds that the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In referring this 
matter the Board is also mindful of the Court's finding in 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), where the 
Court found that where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby.

As such, the issue of whether new and material evidence has 
been received to reopen the previously denied claim of 
service connection for a psychiatric disorder, to include 
psychoses and depression, being referred has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim, as noted above, was remanded in January 2007 for 
additional development of the record.  Unfortunately, the 
Board finds that the requested action was not sufficiently 
completed.  Accordingly, a remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As noted as part of the Board's January 2007 remand, service 
connection for PTSD specifically requires:  (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
During the processing of his claim, the Veteran has 
identified five stressors related to his military service.

The first alleged stressor took place while the Veteran was 
stationed on the USS Shreveport, which had docked at Cuba in 
1973 or 1974.  The Veteran was assigned the task of setting 
up base perimeters on the mainland and reported being shot at 
by snipers.

The second stressor also took place in Cuba.  The Veteran 
witnessed the decapitation of another soldier by a helicopter 
blade.

The third stressor took place in 1973 or 1974 when the USS 
Shreveport docked at Panama.  The Veteran almost fell out of 
a helicopter in flight.

The fourth stressor took place while the Veteran was 
stationed at Camp Lejeune in 1974.  He and a friend were 
walking into town when they encountered two white military 
police officers who pulled their pistols out on them.


The fifth stressor took place while the Veteran was stationed 
with Company K at Camp Lejeune in 1974 or 1975.  During 
inspection, the Veteran was struck in the head by his 
captain.  He withdrew to his barracks where he proceeded to 
load his weapon with the intention of killing the captain.  
Two marines entered the barracks and stopped him.  The 
Veteran may have been subjected to subsequent disciplinary 
proceedings.

In pertinent part, the January 2007 remand action requested 
that the Veteran be notified of specific evidentiary rules 
which apply to the development of PTSD claims, where a 
claimed stressor involves the Veteran alleging that he was 
the victim of an in-service personal assault.  This was 
accomplished.  See letter from the AMC dated in January 2007.  

After the January Board remand, evidence associated with the 
record include lay statements submitted by a fellow 
serviceman of the Veteran (see VA Form 21-4138, dated in 
March 2007), an April 2008 letter submitted from his sister, 
and a January 2009 letter from the Veteran's cousin.  The 
fellow serviceman in March 2007 claimed that in approximately 
April 1975 while he and the Veteran were in the town of 
Jacksonville, North Carolina they were racially victimized by 
military police.  He added that after this event the 
Veteran's behavior changed.  The Veteran's sister and cousin, 
in their respective statements, also alleged that the 
Veteran's behavior had significantly changed upon his return 
from the military.  His sister added that she recalled the 
Veteran barricading himself into a room on one occasion, and 
also remembered him being admitted for psychiatric 
evaluation.  His cousin also noted that the Veteran, when he 
came back from his active service, was very agitated and 
withdrawn.  She recounted the Veteran's allegations of his 
being assaulted by military police.  


As part of the Board's January 2007 remanded, the RO was 
instructed that

4.  Upon the receipt of any evidence 
relevant to an in-service personal 
assault, the RO should, if appropriate, 
refer that evidence to a medical or 
mental health profession for an opinion 
as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 
3.304(f)(3) [now 38 C.F.R. 
§ 3.304(f)(4)].

As noted, such requested evidence was received; however, the 
development requested was not undertaken.  To satisfy due 
process concerns, the evidence of an in-service personal 
assault should be referred to a medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Stegall.

The January 2007 remand order also included the following 
instructional language:

5.  Once any additional information has 
been submitted, the Veteran's file should 
be reviewed to determine if a research 
referral is necessary for verification of 
the claimed stressors.  If so, a summary 
should be prepared of the stressors.  The 
summary, a copy of the Veteran's DD-214, 
and copies of any service personnel 
records associated with the claims folder 
should then be sent to the appropriate 
department, either the Records 
Correspondence Section of the United 
States Marine Corps or the Joint Services 
Records Research Center (JSRRC), so an 
attempt at verification can be made.

While the AMC in August 2008 is shown to have sought to 
obtain the Veteran's personnel records (which were then 
associated with the Veteran's claims file) from the U.S. Army 
and Joint Services Records Research Center (JSRRC), and while 
the AMC also sought to verify some of the Veteran's clamed 
stressors by contacting the "National Archives at College 
Park" in April 2009 (the National Archives never responded), 
the RO otherwise is not shown to have sought to fully verify 
the Veteran's claimed stressors.  

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the Veteran's service he 
was actually exposed to the specific stressors which he has 
identified.  

The Board also notes that a January 2009 letter from a VA 
clinical psychologist shows that the psychologist opined that 
the Veteran had PTSD as a result of "Caucasian Military 
Police" mistreating the Veteran and other servicemen for 
walking through segregated parts of a North Carolina town 
near their base.  The Veteran also recounted a stressor of 
being hit in the head by the butt of a rifle by a drill 
sergeant.  As noted, a sufficient and complete attempt to 
verify the Veteran's claimed in-service stressors has not 
been undertaken.  

The Board notes that a denial of service connection for PTSD 
because of an unconfirmed stressor is improper unless the 
veteran has failed to provide the basic information required 
to conduct research, or the JSRRC, National Archives and 
Records Administration (NARA), or the Marine Corps, as 
appropriate, has confirmed that the stressor cannot be 
verified.  If the JSRRC, NARA, or the Marine Corps requests a 
more specific description of the stressor in question, the 
veteran should immediately be asked to provide the necessary 
information.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  
Therefore, on remand, the RO should attempt to verify the 
Veteran's alleged in-service stressors.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the Veteran's unit, MOS, dates 
during which the Veteran was associated 
with his unit(s).  A summary of the 
stressors, and all associated documents, 
should be sent to the Commandant of the 
Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia, 22134, or if 
otherwise indicated, to the Marine Corps 
Historical Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, S.E., Washington, 
DC, 20734.  The Marine Corps should be 
requested to provide any information that 
might corroborate the Veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the Veteran of the results of the 
requests for information about the 
stressors.

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e).


2.  The RO should also refer all of the 
statements of record, to include the 
above-mentioned statements from the 
Veteran's fellow serviceman (see VA Form 
21-4138, dated in March 2007), the April 
2008 letter submitted from his sister, 
and the January 2009 letter from the 
Veteran's cousin to a medical or mental 
health profession for an opinion as to 
whether it indicates that a personal 
assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

3.  Thereafter, if, and only if, any 
stressors are verified as a result of the 
requested development, the Veteran should 
be scheduled for a VA psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted, 
including PTSD specific diagnostic tests.  
A complete rationale should be provided 
for any opinion expressed.  The examiner 
should report whether a diagnosis of 
PTSD, based on a finding of the 
credible/verified stressor(s), can be 
made under the criteria of the DSM-IV.  
If the Veteran's symptomatology is 
indicative of PTSD, the examination 
report should include a response to the 
following:

State a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's PTSD is 
the result of his exposure to the 
credible/verified stressor(s) in service 
- to include the Veteran - to include his 
being the victim of an in-service 
personal assault -- as opposed to being 
due to some other factor or factors.


Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed; 
if not, corrective procedures should be 
implemented.  See Stegall.

6.  After an appropriate period of time, 
or after the Veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for 
PTSD must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



